                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                    Civil Action No.: 7:16-CV-44-FL

 LARRY LAMB and ERNEST WARREN                         )
 MATTHEWS,                                            )
                                                      )
                           Plaintiffs,                )          ORDER ON MOTION FOR
 vs.                                                  )             SUBSTITUTION
                                                      )
 BLAKE WALLACE, in his official capacity as           )
 Sheriff of Duplin County, et al                      )
                                                      )
                      Defendant,                      )
 ____________________________________                 )

        This matter comes before the Court on a Consent and Joint Motion of the parties to

substitute “Connie M. Jones, Executrix of the Estate of Dalton R. Jones, Deceased” in place of

“Dalton Jones” as Defendant in this action. It appears to the Court that good cause exists to support

the motion. Consequently, the Motion to Substitute Connie M. Jones, Executrix of the Estate of

Dalton R. Jones, Deceased in place of Dalton Jones is GRANTED.



                                  September 2020.
                      3rd day of ___________,
       DATE: This the ___




                                         ___________________________________
                                         UNITED STATES DISTRICT COURT JUDGE




          Case 7:16-cv-00044-FL Document 249 Filed 09/03/20 Page 1 of 1
